Case 1-17-01005-ess   Doc 246-6   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                         Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      EASTERN DISTRICT OF NEW YORK

  3      Case No. 1-08-48275-ess

  4      Adv. Case No. 1-17-01085-ess

  5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

  6      In the Matter of:

  7

  8      HILAL KHALIL HOMAIDAN,

  9

 10                   Debtor.

 11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 12      HOMAIDEN et al.,

 13                        Plaintiffs,

 14                   v.

 15      SALLIE MAE, INC., et al.,

 16                        Defendants.

 17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 18

 19

 20

 21

 22

 23

 24

 25

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess    Doc 246-6   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                         Page 2

  1                                United States Bankruptcy Court

  2                                271-C Cadman Plaza East

  3                                Brooklyn, NY 11201

  4

  5                                May 7, 2020

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21      B E F O R E :

 22      HON ELIZABETH S. STONG

 23      U.S. BANKRUPTCY JUDGE

 24

 25      ECRO:        UNKNOWN

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                      516-608-2400
Case 1-17-01005-ess    Doc 246-6   Filed 07/13/20    Entered 07/13/20 15:04:45


                                                                          Page 62

   1      returns for these loans, that is completely inconsistent

   2      with the theory that's been alleged that they were just

   3      ordinary consumer debt that was dischargeable in bankruptcy.

   4      And there's law out there that says that if they take a tax

   5      deduction based on one theory, they can't come in and argue

   6      dischargeability on an inconsistent theory, so you've got

   7      individualized questions surrounding that.

   8                  And when you put the --

   9                  THE COURT:     And how is that question affect

 10       whether or not a tuition answer loan is the center outside

 11       of 523(a)(8)?

 12                   MR. FARRELL:     It doesn't --

 13                   THE COURT:     I don't -- those are lots of

 14       consequences, but I don't -- it seems to me that the

 15       predominant -- and I don't mean to be -- I'm not invoking a

 16       term of art here.    I'm trying to use an adjective.            That a

 17       big question here is whether these loans are or are not

 18       within the appliable subsection of 523(a)(8).

 19                   And that seems to me to be, at least potentially,

 20       a significant disagreement between the parties, a

 21       significant common question of law.            Certification, as I

 22       understand the law, does not mean that every member of the

 23       class must be a clone of every other member of the class.

 24       It simply means that there needs to be a sufficient common -

 25       - there needs to be common questions of law or fact that are

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                      516-608-2400
Case 1-17-01005-ess    Doc 246-6   Filed 07/13/20    Entered 07/13/20 15:04:45


                                                                             Page 63

   1      usefully addressed through the collective tool of a

   2      certified class action.

   3                  MR. FARRELL:     I agree with that statement as an

   4      abstract legal principle, Your Honor, clearly.             But what I'm

   5      trying to articulate is -- and my estoppel based on tax

   6      return argument obviously wasn't intended to be the driving

   7      force here, but it's just another example in the long list.

   8      And when you put it all together, again, the mosaic here is

   9      that the individualized questions predominate.

 10                   And to Your Honor's point that, you know, the -- I

 11       can't remember exactly how you phrased it -- but the big

 12       issue here is, are these loans dischargeable or not.                You

 13       know, that in and of itself under their theory, under the

 14       plaintiffs' theory, hinges on the question of whether the

 15       dollar amount of the loan was one penny or more over the

 16       cost to attend.    It's not the only part of the liability

 17       test, but it's a key step in their liability process.                  And

 18       what I'm trying to articulate is that even that step is not

 19       answerable based on any common class-wide proof.              It

 20       requires knowing what the individual student's determination

 21       was.

 22                   THE COURT:     But, Mr. Farrell, are the defendants

 23       prepared to stipulate that if the amount of the loan is more

 24       than the cost of attendance, then it is non-dischargeable?

 25                   MR. FARRELL:     No.

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                        516-608-2400
Case 1-17-01005-ess    Doc 246-6   Filed 07/13/20    Entered 07/13/20 15:04:45


                                                                           Page 64

   1                  THE COURT:     I'm sorry.      I'm sorry.      Then it is

   2      dischargeable; it is not non-dischargeable -- pardon the

   3      double negative, to quote your brief.

   4                  MR. FARRELL:     No.

   5                  THE COURT:     I don't think so.          And precisely that

   6      seems to me to be one of the central questions here.               What

   7      it means for Jane or Joe or Hilal or Reham or anyone else

   8      who's an alleged or turns out to be, in fact, a member of

   9      this class if the class is certified is different.               But

 10       until the defendants are prepared to say, well, that legal

 11       issue was not disputed, it seems to me there is at least

 12       quite potentially a significant common question of law that

 13       unites the individual -- and, yes, unique, not clone --

 14       members of the alleged class as defined by the factual

 15       parameters, not the legal conclusions that are alleged in

 16       the amended complaint.       That's what I'm struggling with.

 17                   MR. FARRELL:     Your Honor --

 18                   THE COURT:     And every time you move to the

 19       individual issues, it seems to me that you're leapfrogging a

 20       couple of big predicate issues that are common and could

 21       well be better addressed once than 38,000 or even 30,000

 22       times in the, you know, 94 bankruptcy courts with 300-and-

 23       some-odd judges around the country.

 24                   MR. FARRELL:     Your Honor, and I apologize if I'm

 25       not being clear.

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                      516-608-2400
